MEMORANDUM**
Appellant Mendoza-Valencia was convicted of violating 21 U.S.C. § 846. Mendoza-Valencia now challenges the district court’s finding of guilt, arguing that the evidence was not sufficient to support his conviction.
We have reviewed Mendoza-Valencia’s claim of insufficient evidence, and we find that this claim does not merit relief.
To support a conviction for conspiracy under 21 U.S.C. § 846, the government must prove that (1) there was an agreement to commit the underlying substantive offense, and (2) that the defendant had the requisite intent to commit that offense. United States v. Mesa-Farias, 53 F.3d 258, 260 (9th Cir.1995). The government must show that the defendant knowingly participated in the charged conspiracy. United States v. Murray, 751 F.2d 1528, 1534 (9th Cir.1985). However, the government only needs to establish a “slight connection” between the defendant and the conspiracy to prove the defendant knowingly participated. United States v. Hubbard, 96 F.3d 1223, 1226 (9th Cir.1996).
The evidence presented at trial supports Appellant’s conviction under this standard.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited in or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.